Mr. Justice ThacheR
delivered the opinion of the court.
This is an action filed in the circuit court of Harrison county, commenced by writ of attachment.
A motion was made by the defendant to quash the attachment issued in the case. 1. Because the attachment does not show to what court it is returnable; and 2, because the attachment is not returnable to the circuit court of Harrison county. This motion having been sustained below, the plaintiff sued out this writ of error.
The writ of attachment commands the sheriff to hold the estate attached in his hands, so that the same may be liable to further proceedings thereupon, according to law, “ at a court to be held at Mississippi city, of the county of Harrison aforesaid, upon the Monday immediately preceding the first Monday in October next.” In other respects, no objection is claimed.
The objection taken is, that there is an omission of the word “circuit,” before the word “court,” in the passage above quoted. We think this objection very immaterial. The nature and character of the writ show that it could be returnable into' no other court of Harrison county but the circuit court, because it alone had jurisdiction over it; and, moreover, the statement of time and place sufficiently identify the court. Besides, the bond upon which the writ is based, describes the court with sufficient accuracy, and what was said in Lovelady el al. v. Harkins et al. 6 S. & M. 416, respecting the mere mistakes and mis-recitals of justices who issue writs of attachment, may be well applied to this case.
Judgment reversed, and cause remanded for further proceedings.